

116 HRES 673 IH: Expressing appreciation during “National Domestic Violence Awareness Month” to all providers working tirelessly to educate communities, provide shelter and assistance to victims, and end the scourge of domestic violence.
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 673IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Mr. Larsen of Washington (for himself, Mrs. Wagner, Ms. Norton, Ms. Moore, Mr. Higgins of New York, Ms. Velázquez, Mr. Fitzpatrick, Mr. Newhouse, Mrs. Lesko, Mr. Rush, Mr. Carson of Indiana, Mr. Gottheimer, Mr. Rouda, Mr. Panetta, and Ms. Meng) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing appreciation during National Domestic Violence Awareness Month to all providers working tirelessly to educate communities, provide shelter and assistance to
			 victims, and end the scourge of domestic violence.
	
 Whereas an estimated 1 in 4 women and 1 in 7 men experience domestic violence during their lifetimes;
 Whereas domestic violence shelters and programs provide trauma-informed services that protect survivors’ privacy and confidentiality;
 Whereas the Family Violence Prevention and Services Act (FVPSA), which celebrates its 35th anniversary this October, empowers shelters and services to operate and creates a pathway for healing for individuals, families, and youth whose lives have been impacted by violence, trauma, and abuse;
 Whereas millions of people are victimized by intimate partners through verbal assault, threats of physical violence, physical abuse, emotional abuse, economic abuse, technological abuse, sexual coercion, and sexual abuse;
 Whereas domestic violence is the leading cause of homelessness for women and women with children; Whereas domestic violence accounts for 15 percent of all violent crime in the United States;
 Whereas over 43,000,000 women across the United States reported experiencing psychological aggression, contact sexual violence, physical violence, or stalking by an intimate partner during their lifetime, according to a 2015 national survey;
 Whereas most abusers who stalk their victims escalate their conduct to commit more violent crimes; Whereas intimate partner homicides have increased in recent years;
 Whereas, in an average month between 2013 and 2017, at least 52 American women were shot and killed by an intimate partner, and many more injured;
 Whereas nearly 1,000,000 American women alive today have reported being shot or shot at by an intimate partner;
 Whereas the majority of women who were victims of some kind of domestic violence first experienced this violence by their partner before age 25, and 1 in 4 female victims first experienced intimate partner violence prior to age 18;
 Whereas 1 in 15 children is exposed to intimate partner violence each year, and 90 percent of these children are eyewitnesses to this violence;
 Whereas, on a single day in 2018, domestic violence programs serviced 74,823 victims and survivors of domestic violence but were unable to respond to 9,183 requests for assistance due to a lack of resources;
 Whereas, on a single day in 2018, 42,494 victims and survivors of domestic violence were housed in emergency shelters or transitional housing;
 Whereas, on a single day in 2018, national and local hotlines answered 19,459 calls seeking support;
 Whereas 72 percent of all murder-suicides involve an intimate partner, with 94 percent of the murder victims identifying as female;
 Whereas an estimated 1 in 5 women will report being a victim of domestic violence during her lifetime;
 Whereas, on a single day in 2018, 25,479 people were trained in domestic violence prevention and early intervention from local and community-based programs; and
 Whereas National Domestic Violence Awareness Month was established to mourn those who died because of domestic violence, celebrate survivors, and connect those who work to end violence: Now, therefore, be it
		
	
 That the House of Representatives— (1)supports the goals and ideals of National Domestic Violence Awareness Month;
 (2)supports the work of the dedicated staff of national, State, local, and Tribal organizations working to provide resources, shelter, and assistance to victims of domestic violence and end domestic violence; and
 (3)supports efforts to hold perpetrators of domestic violence accountable. 